Exhibit 10.1

GCD CONSULTANTS, LLC

CRUMBS AGREEMENT

Agreement (the “Agreement”) made effective January 1, 2012, by and between
CRUMBS HOLDINGS LLC, a limited liability company organized under the laws of the
State of Delaware with its executive office at 110 W. 40th Street, Suite 2100,
New York, New York 10018 (hereinafter “CRUMBS”) and GCD CONSULTANTS LLC, a
limited liability company organized under the laws of the State of Delaware with
its principal office at 1000 Winter Street, Suite 2800, Waltham, Massachusetts
02451 (hereinafter “GCD”).

1. CRUMBS hereby agrees to engage the services of GCD for the purposes outlined
below for the period commencing on January 1, 2012, and ending on December 31,
2013, unless this Agreement is earlier terminated pursuant to the terms herein.

Services (the “Services”) to be performed by GCD shall be:

 

  (a)

Strategic planning for the placement of CRUMBS retail stores (which stores may
be owned and/or operated by CRUMBS, its parents or its subsidiaries) at sites
within markets designated by CRUMBS;

 

  (b)

Identification of appropriate CRUMBS retail store sites within enclosed shopping
centers, life-style centers and street retail districts in the United States;

 

  (c)

Acting as CRUMBS’s representative to inform real estate landlords about the
CRUMBS retail store concept;

 

  (d)

Assisting CRUMBS with negotiations of business terms and conditions for CRUMBS
retail stores with landlords; and

 

  (e)

Consultation with CRUMBS’ legal counsel in lease negotiations for such CRUMBS
retail store leases. GCD shall not be responsible for the negotiation of any
legal provisions of any lease.

2. During the term of this Agreement, CRUMBS agrees that GCD will exclusively
represent CRUMBS for the services outlined in Paragraph 1, and CRUMBS will not
engage any other broker, agent or consultant to represent CRUMBS with respect to
these services while this Agreement remains in effect. It is expressly
understood by both parties to this Agreement that should CRUMBS, at any time
during the term of this Agreement, establish a company-owned retail location on
its own behalf, such action shall be considered as if the location were
established by GCD, and any applicable LEASE EXECUTION FEE provided for in
Paragraph 3 shall apply.



--------------------------------------------------------------------------------

3. For and in consideration of the Services to be provided by GCD, CRUMBS agrees
to pay GCD during the term of this Agreement:

 

  (a)

An annual GUARANTEED PAYMENT of $245,000.00, payable in equal monthly
installments of TWENTY THOUSAND FOUR HUNDRED SEVENTEEN DOLLARS ($20,417.00) on
the first day of each month during the term of this Agreement, commencing
January 1, 2012. The GUARANTEED PAYMENT shall include a monthly RETAINER FEE of
$10,000.00 and LEASE EXECUTION FEES with respect to the first 5 retail store
locations leased by CRUMBS in each year during the term of this Agreement.

 

  (b)

Subject to section (a) of this Paragraph, a LEASE EXECUTION FEE for each retail
store location leased by CRUMBS during the term of the Agreement, which fee
shall be payable upon full execution of a lease by CRUMBS and the landlord of
such location in accordance with the following fee schedule for each contract
year:

Locations 6-20: $25,000.00,

Locations 21-30: $20,000.00,

Locations 31+: $15,000.00

 

  (c)

GCD agrees that if GCD or any principals or affiliates of GCD receive any
compensation from landlords or other third parties with respect to any of the
first 5 retail store locations leased by CRUMBS in each year during the term of
this Agreement, the GUARANTEED PAYMENT or PAYMENTS next due shall be reduced by
the amount of such compensation. If GCD, its principals or affiliates receive
any such compensation with respect to other retail store locations leased by
CRUMBS, then CRUMBS shall not be obligated to pay the LEASE EXECUTION FEE
associated with the particular transaction.

 

  4.      (a)

If (i) CRUMBS has approved a retail store location; and (ii) GCD has fully
negotiated all business terms of the applicable lease to CRUMBS’ satisfaction;
and (iii) all other terms of such lease have been negotiated to CRUMBS’
satisfaction; and (iv) CRUMBS reverses its decision to lease such location, then
such lease shall be deemed to have been executed for the purposes of Paragraph 3
of this Agreement.

 

  (b)

If any landlord with respect to a CRUMBS retail store location fails to give
CRUMBS possession of the premises substantially in accordance with the terms of
the relevant lease, and if CRUMBS cancels such lease as a result thereof, then
such lease shall be deemed never to have been executed for the purposes of
Paragraph 3 of this Agreement. In such case, GCD shall promptly refund to CRUMBS
any LEASE EXECUTION FEE paid by CRUMBS with respect to such location.

 

2



--------------------------------------------------------------------------------

5. GCD shall pay all its expenses incurred in the rendition of the Services and
in the performance of its obligations under this Agreement. If, however, CRUMBS
requests GCD to undertake travel for other purposes, then CRUMBS shall reimburse
GCD’s travel expenses so incurred, at cost, according to CRUMBS’ customary
travel expense reimbursement practices.

6. It is understood by both parties to this Agreement that CRUMBS is not in any
way obligated to accept any of the locations offered by GCD, but shall in its
sole discretion, accept or refuse locations made available by GCD. CRUMBS has
the sole authority to accept, and shall assume full and total responsibility for
any acceptance by CRUMBS of, an offer to lease.

7. At any time during the term of this Agreement, either CRUMBS or GCD may
terminate this Agreement upon sixty (60) days written notice to the other party.
The 60 day period will begin on the first day of the month following the month
in which notice is given. In the event of such termination, CRUMBS shall pay all
fees, in accordance with this Agreement, that are due and payable to GCD for
Services rendered through and until the date on which the termination of the
Agreement shall take effect. The obligation of CRUMBS to pay any GUARANTEED
PAYMENTS and LEASE EXECUTION FEES payable at the time of termination, shall
survive the termination of the Agreement, as shall the obligation of GCD for
payment of any amounts then owing by GCD to CRUMBS.

8. In connection with any disputes or litigation arising out of this Agreement,
each party shall respectively be responsible for its own costs incurred,
including reasonable attorney’s fees and costs for services rendered in
connection with such litigation (including appellate proceedings and
post-judgment proceedings). The validity, interpretation, and performance of
this Agreement shall be governed by and construed under the laws of the State of
New York, to the jurisdiction of whose courts the parties hereby consent.
Neither party shall be liable to the other party for any indirect, special,
incidental or consequential damages however caused and under any theory of
liability, including, without limitation, contract, products liability, strict
liability or negligence, even if such party was or should have been aware of the
possibility of such damages.

9. GCD acknowledges that, in the course of providing the Services under this
Agreement, it will acquire proprietary information of CRUMBS, its parents and
subsidiaries. GCD covenants and agrees that it shall keep all information
relating to CRUMBS, its parent and subsidiaries, disclosed by CRUMBS to GCD
pursuant to this Agreement or otherwise, strictly confidential and shall
disclose such information only to its officers, directors and employees if such
persons (a) need to know such information in connection with the work to be
performed hereunder, and (b) have written agreements with GCD, or have a
fiduciary duty to GCD, obligating them to maintain the information under terms
no less onerous than those provided for herein. In the event of a violation of
this paragraph, in addition to any other remedies at law or equity that may be
available to CRUMBS, CRUMBS shall be entitled to injunctive relief.

10. This is the entire Agreement between CRUMBS and GCD. No representations were
made or relied upon by either party, other than those expressly set forth
herein. This Agreement may not be amended except by a writing executed by a duly
authorized officer of each party. No waiver shall be effective unless in
writing, signed by a duly authorized officer of the party to be charged, and no
waiver shall be a continuing waiver.

 

3



--------------------------------------------------------------------------------

11. All notices to be given pursuant to this Agreement shall be in writing and
transmitted by overnight delivery service or by cert

ified mail, return receipt requested, addressed as follows:

 

GCD CONSULTANTS LLC

   CRUMBS HOLDINGS LLC

1000 Winter Street

  

110 W. 40TH Street

Suite 2800

  

Suite 2100

Waltham, Massachusetts 02451

  

New York, NY 10018

IN WITNESS WHEREOF, the parties have executed this instrument as of January 18,
2012.

 

CRUMBS HOLDINGS LLC By:   /s/ Julian R. Geiger   Julian R. Geiger, President &
CEO

Dated: January 15, 2012

 

GCD CONSULTANTS LLC By:   /s/ Charles S. Gervais   Charles S. Gervais, CEO

Dated: January 18, 2012

 

4